Case 19-30258-KLP   Doc 1345 Filed 02/06/20 Entered 02/06/20 21:47:22   Desc Main
                            Document    Page 1 of 10
Case 19-30258-KLP                Doc 1345 Filed 02/06/20 Entered 02/06/20 21:47:22   Desc Main
                                         Document    Page 2 of 10


                   Gymboree Group, Inc. and Subsidiaries
                         Debtors in Possession
                   Condensed Balance Sheet (unaudited)
                          As Of January 4, 2020
                                (in $000s)

   Assets

    Cash -
     Operating and Store Cash                         $       10,774
     Professional Fees Segregated Account                      5,007
     Sales Tax Escrow                                            844
     Restricted Cash / LOC deposits                           17,071
   Total Cash                                                 33,696

    Accounts Receivable -
     Other AR - Misc.                                         10,549
     Due From Gap Inc.                                           285
    Total Accounts Receivable                                 10,834

     Other Assets -
     Deposits                                                  3,428
     Retainers                                                   200
   Total Other Assets                                          3,628

   Deferred Tax Asset                                             -

   Total Assets                                       $       48,158


    Liabilities And Stockholders' Deficit

       Liabilities Not Subject to Compromise
       Administrative Expenses -
       Accounts Payable                               $          114
       Accrued Rents                                             930
       Vendor-related Claims                                   5,126
       Professional Fees                                       1,957
       Miscellaneous Accruals/Administrative Claims            6,607
      Total Administrative Expenses                           14,735

      Secured Claims -
      Debtor-in-Possession Financing                          21,059
      Workman's Compensation Claims                            7,500
   Other Secured Claims                                        1,960
   Total Secured Claims                                       30,519

    Total Liabilities Not Subject to Compromise               45,254

    Liabilities Subject to Compromise                        277,902

    Total Liabilities                                        323,156

     Stockholders' Deficit -
   Common Stock                                              399,457
   Retained Earnings                                        (674,456)
   Total Stockholders' Deficit                              (274,999)

   Total Liabilities and Stockholders' Deficit        $       48,158




                                                           Page 1 of 9
Case 19-30258-KLP             Doc 1345 Filed 02/06/20 Entered 02/06/20 21:47:22   Desc Main
                                      Document    Page 3 of 10


                  Gymboree Group, Inc. and Subsidiaries
                        Debtors in Possessions
                 Condensed Income Statement (unaudited)
                  For The Period Ended January 4, 2020
                               (in $000s)



    Adjustment to Net Gain for Inventory Liquidation   $                 -
    Estate Administrative Expenses                                       838
    Bankruptcy Related and Valuation Adjustments                         -
    Net Loss                                                             838

    Retained Earnings, Beginning of Period                        (675,294)
    Retained Earnings, End of Period                   $          (674,456)




                                                           Page 2 of 9
Case 19-30258-KLP                Doc 1345 Filed 02/06/20 Entered 02/06/20 21:47:22                                                     Desc Main
                                         Document    Page 4 of 10


                                                  Cash Receipts and Disbursements


                    Entity Name                               Receipts (1)(3)                      Disbursements (2)(3)(4)
     Gymboree Group, Inc. (19-30258)                   $                         557,296   $                             2,279,145
     Gymboree Distribution, Inc. (19-30250)            $                               -   $                                     -
     Gymboree Manufacturing Inc. (19-30256)            $                               -   $                                     -
     Gymboree Operations, Inc. (19-30255)              $                               -   $                                     -
     Gymboree Retail Stores, LLC. (19-30249)           $                               -   $                                     -
     Gymboree Island, LLC. (19-30251)                  $                               -   $                                     -
     Gymboree Holding Corporation (19-30257)           $                               -   $                                     -
     Gymboree Intermediate Corporation (19-30252)      $                               -   $                                     -
     Gymboree Wholesale, Inc. (19-30253)               $                               -   $                                     -
     Gym-Mark, Inc. (19-30254)                         $                               -   $                                     -
     Gym-Card, LLC. (19-30248)                         $                               -   $                                     -
     Grand Total                                       $                         557,296                                 2,279,145


     (1) All cash receipts are reflected under Gymboree Group, Inc.
     (2) All cash disbursements exclude intercompany transfers among the Debtor entities
     (3) Represents activity during the post petition period of December 1, 2019 through January 4, 2020
     (4) The Debtors use a centralized disbursement system. Nearly all disbursements are made out of the main operating account held
     by Gymboree Group, Inc.




                                                                  Page 3 of 9
Case 19-30258-KLP                      Doc 1345 Filed 02/06/20 Entered 02/06/20 21:47:22                                   Desc Main
                                               Document    Page 5 of 10

                                                                  Bank Account Information

                                                                                                            Last 4
                                                                                                                        Current Value as of
                                                                                                           digits of
        Entity Name                  Account Description                                Account Type                     January 4, 2020
                                                                                                          Bank Acct
                                                                                                                       (per bank statement)
                                                                                                           number
The Gymboree Corporation       Bank of America Merrill Lynch   Crazy 8 Concentration                         5151                       -
The Gymboree Corporation       Bank of America Merrill Lynch   Main Concentration                            1406                       -
The Gymboree Corporation       Bank of America Merrill Lynch   Disbursement - Expense Reimbursement          1496                       -
Gymboree Distribution, Inc.    Bank of America Merrill Lynch   Disbursement                                  0935                       -
Gymboree Mark Inc.             Bank of America Merrill Lynch   Disbursement                                  1469                       -
Gymboree Manufacturing Inc.    Bank of America Merrill Lynch   Disbursement                                  1466                   221,446
Gymboree Retail Store Inc.     Bank of America_Gymboree        Store Depository Account                      1468                       -
Gymboree Retail Stores Inc.    Bank of America Merrill Lynch   Crazy 8 Credit Card                           1890                       -
Gymboree Retail Stores Inc.    Bank of America Merrill Lynch   Gymboree Credit Card                          1913                       -
Gymboree Retail Stores Inc.    Bank of America Merrill Lynch   Outlet Credit Card                            1243                       -
Gymboree Operations Inc.       Bank of America Merrill Lynch   Disbursement                                  1467                       -
Gymboree Operations Inc.       Bank of America Merrill Lynch   Disbursement - Payroll                        0263                    29,391
Gymboree Operations Inc.       Bank of America Merrill Lynch   Disbursement - Healthcare                     4568                       -
Girrafe Holding, Inc.          Bank of America Merrill Lynch   Disbursement                                  0285
S.C.C. Wholesale Inc.          Bank of America Merrill Lynch   Accounts Payable                              7578                       -
S.C.C. Wholesale Inc.          Bank of America Merrill Lynch   Concentration                                 7972                       -
GYMBOREE ISLAND LLC            Bank of America Merrill Lynch   Puerto Rico Payroll Account                   7097                       -
Gymboree Retail Store Inc.     US Bank_Gymboree                Store Depository Account                      2259                       -
Gymboree Retail Store Inc.     TD Bank_Gymboree                Store Depository Account                      2388                       -
GYMBOREE ISLAND LLC            Bank of America Merrill Lynch   Puerto Rico Account Payable                   7092                       -
The Gymboree Corporation       Bank of America Merrill Lynch   Disbursement - Crazy 8 AP                     7657                    14,089
The Gymboree Corporation       Bank of America Merrill Lynch   Disbursement - Gymboree AP                    0084                    87,813
GYMBOREE ISLAND LLC            Bank of America Merrill Lynch   Puerto Rico Credit Card                       1876                   225,539
Gym Card, LLC                  Bank of America Merrill Lynch   Gift Card Collections (3rd party)             2816                       838
Gymboree Operations Inc.       Bank of America Merrill Lynch   Disbursement - Benefits                       2981                   297,474
GYMBOREE ISLAND LLC            Bank of America Merrill Lynch   Puerto Rico Concentration Account             8867                    22,634
Gymboree Retail Stores Inc.    Bank of America Merrill Lynch   Disbursement                                  1465                   844,329
The Gymboree Corporation       Bank of America Merrill Lynch   Main Operating Account                        0026                 9,389,601
The Gymboree Corporation       Bank of America Merrill Lynch   Proceeds Account                              0509                       -
Gymboree Holding Corporation   Bank of America Merrill Lynch   MMDA - Cash Collateral Account                9983                    75,590
Gymboree Group, Inc.           Suntrust Bank                   CLASS B SEGREGATED OPERATING ACCT             3927                   409,286
Gymboree Group, Inc.           Suntrust Bank                   CLASS B DIP FUNDING ACCOUNT                   3935                       -
Gymboree Group, Inc.           Suntrust Bank                   GENERAL PURPOSE DIP FUNDING ACCOUNT           3943                       -
Gymboree Group, Inc.           Suntrust Bank                   GENERAL PURPOSE SEGREGATED OPERATING ACCOUNT 3950                  2,860,832
Gymboree Group, Inc.           Citibank                        Professional Fees Escrow Account              9768                 2,145,765
                                                                                                                       $         16,624,627

Gymboree Group, Inc.           Bank of America Merrill Lynch   Cash Collateralize LCs (105% of Face Value)                        6,780,458
Gemstone Solutions Group, Inc. BBVA                                                                                              10,290,665

                                                               Total Cash                                              $         33,695,750




                                                                            Page 4 of 9
Case 19-30258-KLP              Doc 1345 Filed 02/06/20 Entered 02/06/20 21:47:22                    Desc Main
                                       Document    Page 6 of 10


                                           Payments To Insiders


    Name                 Title/Capacity          Type of Payment                    Amount Paid $

    Jon Kimmins          Chief Financial Officer Salary                         $         38,462
    Kimberly MacMillan   General Counsel         Salary                                   30,330
    Eugene Davis         Board Member            Board Fees                                8,333
    Scott Vogel          Board Member            Board Fees                                8,333
                                                 Total Payments to Insiders     $         85,458




                                                                  Page 5 of 9
Case 19-30258-KLP               Doc 1345 Filed 02/06/20 Entered 02/06/20 21:47:22                         Desc Main
                                        Document    Page 7 of 10


                                         Payments to Professionals


                                              Amount Paid During Month             Total Paid to Date
     Name                                              (1)(2)                             (3)
     McGuire Woods LLP.                        $                     5,182     $                266,989
     Alix Partners LLP.                        $                         -     $                940,634
     Sullivan & Cromwell LLP.                  $                    79,490     $                177,535
     Malfitano Advisors LLC.                   $                         -     $                105,422
     Primeclerk LLC.                           $                         -     $                963,513
     King & Spalding LLP.                      $                         -     $              5,053,701
     Milbank LLP.                              $                   656,723     $              6,553,614
     Kutack Rock LLP.                          $                    21,709     $                536,685
     Berkeley Research Group LLC.              $                   299,338     $              4,515,897
     Joele Frank, Wilkinson Brimmer Katcher    $                         -     $                102,534
     KPMG                                      $                         -     $                 58,769
     Stifel Financial Corp.                    $                         -     $              4,756,000
     Whiteford Taylor Preston, LLP             $                    46,349     $                136,991
     Province, Inc                             $                     3,858     $                603,159
     Pachulski Stang, Ziehl & Jones            $                         -     $                449,448
     Outten & Golden LLP.                      $                         -     $                160,000
     Miller Buckfire & Co., LLC                $                         -     $              1,212,567
                                               $                 1,112,649     $             26,593,459



     (1) Represents activity during the post petition period through January 4, 2020.
     (2) Excludes payments to ordinary course professionals and temporary help.
     (3) Total Payments to professionals include $2.28M paid direct to professionals from Gymboree
     Group, Inc. operating account on January 18, 2019. All other payments to professionals were made




                                                                 Page 6 of 9
Case 19-30258-KLP                           Doc 1345 Filed 02/06/20 Entered 02/06/20 21:47:22                                                               Desc Main
                                                    Document    Page 8 of 10

                                        Post Petition Status of Secured Notes, Leases Payable and Adequate Protection Payments

                                                                                Payments
                                                                                                 Scheduled Monthly       Amount Paid During           Total Unpaid Post-
Name of Creditor                                  Description                                        Payments                Period (1)                     Petition
Goldman Sachs                                     DIP Fees & Interest: OID & Admin Fee           $                   -   $           1,936,292    $                        -
Bank of America                                   Cash Collateralize LCs (105% of Face Value) $                      -   $             377,000    $                        -
Bank of America                                   Cash Collateralize LCs (105% of Face Value) $                      -   $          44,631,580    $                        -
N/A                                               Adequate Assurance Deposit                     $                   -   $             410,375    $                        -

                                                  Total Payments                                 $                   -   $          47,355,247    $                        -

                                                             DIP Financing (Term Loan, Revolver, ABL)

Name of Creditor                                                Beginning Balance                  Additional Draws           Paid Down                Ending Balance
Bank of America                                    $                                80,702,020   $         1,175,814     $         (81,877,834)   $                     -
Goldman Sachs Tranche A                            $                                         -   $        10,000,000     $         (10,000,000)   $                     -
Goldman Sachs Tranche B                            $                                         -   $        20,000,000     $            (955,000)   $            19,045,000
Goldman Sachs Pre-Petition Term Loan Roll Up       $                                89,045,000   $                  -    $         (89,045,000)   $                     -


(1) Represents activity during the post petition period of January 17, 2019 through January 4, 2020.
(2) Please refer to the Debtors’ Motion For Entry Of Interim And Final Orders (I) Authorizing The Debtors To Obtain Postpetition Financing, (II) Authorizing
The Debtors To Use Cash Collateral, (III) Granting Liens And Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection To
The Prepetition Lenders, (V) Modifying The Automatic Stay, (VI) Scheduling A Final Hearing, And (VII) Granting Related Relief.




                                                                                 Page 7 of 9
Case 19-30258-KLP               Doc 1345 Filed 02/06/20 Entered 02/06/20 21:47:22                        Desc Main
                                        Document    Page 9 of 10


                                  Accounts Receivable and Accounts Payable Aging


                  Accounts Receivable Aging
            Accounts Receivable                Amount
    Payment Expected within 30-60 days   $          285,000
    Payment Expected within 61-180 days          10,548,653
               Accounts Receivable (Net) $       10,833,653



                                             Accounts Payable Aging
                  Category                     0-30 Days       31-60 Days      > 60 Days     Total

      Total Accounts Payables - various              74,822           27,513        11,930     114,265




                                                              Page 8 of 9
Case 19-30258-KLP                 Doc 1345 Filed 02/06/20 Entered 02/06/20 21:47:22                                                Desc Main
                                         Document     Page 10 of 10


                                                      Status of Post-Petition Taxes


   The Gymboree Corporation et al. and its related          Beginning Tax        Amount Withheld                           Ending Tax
   debtor legal entities                                         Liability            or Accrued         Amount Paid         Liability
   Sales and Use Taxes                                 $                -    $                   -                     $            -
   Income Taxes / Franchise Taxes                                  47,796                                    30,066            17,730
   Property Taxes                                                 316,064                                    14,234           301,830
   Miscellaneous Taxes and Fees                                   158,103                                     7,277           150,826
   Potential Additional Taxes                                   1,903,443                    -                              1,903,443

   Total Taxes Payable                                 $        2,425,406 $                      -   $       51,577    $    2,373,829

   These items are included in the balance sheet line items Sales and Other Taxed Payable and Miscellaneous Accruals




                                                                   Page 9 of 9
